As filed with the Securities and Exchange Commission on November 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period September 30, 2013 Item 1. Schedule of Investments. Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (unaudited) Shares Value COMMON STOCKS: 96.5% Automobiles & Components: 2.3% Deere & Co. (United States) # $ Johnson Controls, Inc. (United States) Banks: 4.2% DGB Financial Group (South Korea) New Resource Bank (United States) (a)(b) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) (a) Capital Goods: 7.1% Ameresco, Inc. (United States) (a) Atlas Copco AB - Class A (Sweden) Eaton Corp. PLC (Ireland) Schneider Electric SA (France) SKF AB - Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 4.3% IHS, Inc. (United States) (a) Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 1.5% Ericsson (Sweden) Computers & Peripherals: 1.3% Apple, Inc. (United States) Construction & Engineering: 1.5% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 3.0% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Diversified Financial Services: 2.5% Intercontinental-Exchange, Inc. (United States) (a) # Singapore Exchange (Singapore) Electrical Equipment: 1.2% Generac Holdings, Inc. (United States) Food, Beverage & Tobacco: 2.3% Danone (France) Unilever PLC (Netherlands) Food Manufacturing: 1.6% Darling International, Inc. (United States) (a) New Britain Palm Oil Ltd. (United Kingdom) Food & Staples Retailing: 1.6% Jeronimo Martins, SGPS, SA (Portugal) Health Care Equipment & Services: 2.6% Baxter International, Inc. (United States) Covidien PLC (Ireland) Hotels, Restaurants & Leisure: 1.4% Compass Group PLC (United Kingdom) Household & Personal Products: 1.2% Natura Cosmeticos SA (Brazil) Insurance: 1.8% Metlife, Inc. (United States) Internet Software & Services: 1.6% eBay, Inc. (United States) (a) Materials: 7.4% Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) Umicore (Belgium) Personal Products: 1.3% L'oreal (France) Pharmaceuticals & Biotechnology: 10.5% Novartis AG (Switzerland) Novo-Nordisk A/S (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 3.4% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 2.6% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 4.6% IPG Photonics Corp. (United States) # Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA-ADR (Taiwan) Software & Services: 8.6% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc. (United States) (a) SAP AG (Germany) Technology Hardware & Equipment: 3.3% Cisco Systems, Inc. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) Telecommuincation Services: 3.9% China Mobile Ltd. (Hong Kong) KDDI Corp. (Japan) Vodafone Group PLC-ADR (United Kingdom) Transportation: 5.2% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Koninnklijke Vopak NV (Netherlands) Ryder Systems, Inc. (United States) Utilities: 2.7% ITC Holdings Corp. (United States) Ormat Technologies, Inc. (United States) TOTAL COMMON STOCKS (Cost $314,165,082) PREFERRED STOCKS: 2.9% Banks: 1.8% Banco Bradesco SA (Brazil) Materials: 1.1% Klabin SA (Brazil) TOTAL PREFERRED STOCKS (Cost $14,734,766) SHORT-TERM INVESTMENTS: 1.2% Money Market Fund: 1.2% Fidelity Money Market Portfolio - Select Class, 0.040%^ TOTAL SHORT-TERM INVESTMENTS (Cost $5,594,374) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING: 3.0% Money Market Fund: 3.0% First American Prime Obligations Fund -Class Z, 0.00%^ TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $13,680,460) TOTAL INVESTMENTS IN SECURITIES: 103.6% (Cost $348,174,682) Liabilities in Excess of Other Assets: (3.6)% ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid.As of September 30, 2013 the total market value of securities illiquid was $1,980,000 or 0.44% of net assets. # This security or a portion of this security was out on loan at September 30, 2013.Total loaned securities had a market value of $13,167,664 at September 30, 2013. ADR American Depositary Receipt REIT Real Estate Investment Trust ^ Seven -day yield as of September 30, 2013. The cost basis of investments for federal income tax purposes at September 30, 2013 were as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Portfolio 21 Global Equity Fund's (the "Fund") previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Country Net Assets Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % Singapore % South Korea % Sweden % Switzerland % Taiwan % United Kingdom % United States % Liabilities in Excess of Other Assets: -3.6
